Citation Nr: 1219732	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-30 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a compensable rating for pseudofolliculitis barbae (PFB) prior to July 9, 2011. 

3. Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae (PFB) since July 9, 2011.


REPRESENTATION
 
Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Baltimore, Maryland, which denied an increased, compensable, rating for pseudofolliculitis barbae.
 
The Veteran and his wife testified at an April 2011 hearing held before the undersigned at the Board's Central Office; the transcript is of record. 

In May 2011 the Board remanded the claim for further development which has been completed. 

A March 2012 rating decision increased the rating to ten percent effective July 9, 2011 for PFB.  As the ten percent rating does not constitute a full grant of all benefits possible, the issue remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Prior to July 9, 2011, PFB was manifested by no hyperpigmentation on the forehead or cheeks, not PFB pigmentation on the face; there was no disfigurement. 

2. Beginning July 9, 2011, PFB is manifested by smooth elevated bumps primarily in the neck line involving about ten percent of the head and neck area and three percent of the exposed body surface; there was no disfigurement.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a compensable rating for PFB were not met prior to July 9, 2011.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7806 (2011). 

2. The criteria for entitlement to a rating in excess of 10 percent for PFB are not met since July 9, 2011.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

An April 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in May 2006 and July 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. § 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pseudofolliculitis Barbae (PFB) is not specifically listed in the current VA rating schedule contained in 38 C.F.R. Part 4.  When an unlisted condition is encountered it is rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Diagnostic Codes potentially applicable to the current claim are Diagnostic Code 7800 and Diagnostic Code 7806. 

Absent visible or palpable tissue loss, DC 7800 provides for a 10 percent rating based on at least one characteristic of disfigurement of the head, face, or neck. Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

DC 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is not compensable.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118 . 

At the May 2006 VA examination the Veteran reported that he did not have a problem with PFB currently.  The examiner noted that the Veteran had no hyperpigmentation on the forehead or cheeks nor any definite PFB pigmentation on the face. 

At the July 2011 VA examination the Veteran reported no current difficulties with PFB.  Upon physical examination the examiner noted smooth elevated bumps primarily in the neck line involving about ten percent of the head and neck area and three percent of the exposed body surface.  The overlying skin was normal without any findings of infection, dermatitis, eczema, psoriasis, etc.  No scarring or disfigurement were noted.  No acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis were noted. 

There were no findings of disfigurement at either the May 2006 or July 2011 examinations, nor in any treatment notes, therefore a compensable rating under DC 7800 for PFB during either time period on appeal is not warranted.  Therefore it is more advantageous to the Veteran to be evaluated under the criteria for dermatitis or eczema, by analogy. 

Prior to July 9, 2011 there is no evidence of dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Therefore a compensable rating for PFB is not warranted prior to July 9, 2011.. 

Beginning July 9, 2011 there is no evidence of dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Therefore a higher, 30 percent, rating is not warranted since July 9, 2011. 

Extraschedular  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected PFB but the medical evidence reflects that those symptoms are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  Furthermore the Veteran has reported no interference with employment.   

The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 











ORDER

A compensable rating for pseudofolliculitis barbae prior to July 9, 2011 is denied. 

A rating in excess of 10 percent for pseudofolliculitis barbae since July 9, 2011 is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


